Citation Nr: 0423433	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  03-11 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to separate 10 percent evaluations for each ear 
pursuant to the provisions of 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2003), for the veteran's bilateral tinnitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans 



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel






INTRODUCTION

The veteran had active military service from July 1962 to 
April 1973.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The RO granted service connection for bilateral hearing loss 
and tinnitus and assigned a 10 percent rating for each.  The 
veteran has appealed the 10 percent rating assigned for 
tinnitus, claiming that a separate 10 percent rating should 
be assigned for each ear.  


FINDINGS OF FACT

1.  The 10 percent rating awarded to the veteran is the 
maximum disability rating allowed for tinnitus under 
38 C.F.R. § 4.87, Code 6260 (2003).  

2.  The VA Office of the General Counsel has determined that 
separate ratings for tinnitus for each ear may not be 
assigned under Diagnostic Code 6260 or any other diagnostic 
code.  


CONCLUSION OF LAW

The appeal claim for separate 10 percent disability ratings 
for tinnitus of each ear pursuant to the provisions of 
38 C.F.R. § 4.87, Code 6260 (2003) is denied as a matter of 
law.  38 U.S.C.A. §§ 1155, 5107A, 7104(c) (West 2002); 
38 C.F.R. § 4.87, Code 6260 (2003) (and as amended at 68 Fed. 
Reg. 25823, May 14, 2003); Sabonis v. Brown, 6 Vet. App. 426 
(1994); VAOPGCPREC 2-03.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter -- Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), which, among other changes, 
expanded the notification and duty to assist obligations owed 
to claimants.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that the VCAA does not affect matters on appeal when 
the question is limited to statutory interpretation.  See 
generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
(holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a 
matter of law); Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000); Mason v. Principi, 16 Vet. App. 129, 132 (2002); 
Manning v. Principi, 16 Vet. App. 534, 542-3 (2002) and cases 
cited therein.  

In addition, the VA General Counsel has held that VA is not 
required under 38 U.S.C.A. § 5103(a) to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  VAOPGCPREC 
5-04.  

In the present case, the issue before the Board is a legal 
one as there is no dispute as to the essential facts required 
to resolve the matter.  The outcome of the appeal is governed 
by the interpretation and application of the law and 
regulations rather than by consideration of the adequacy of 
the evidence or resolving conflicting evidence.  Accordingly, 
the notice and duty to assist provisions of the VCAA are 
inapplicable and no further development under the VCAA is 
required.  


Criteria

The regulations pertaining to the evaluation of diseases and 
injuries of the ears were revised effective June 10, 1999.  
See 64 Fed. Reg. 25,202 (1999) (codified at 38 C.F.R. § 4.85- 
4.87 (2003)).  

According to the former rating criteria, a maximum 10 percent 
rating was assigned for persistent tinnitus as a symptom of 
head injury, concussion or acoustic trauma. 38 C.F.R. § 
4.87a, Code 6260 (1992).  

The regulation was revised effective in June 1999 to provide 
a maximum 10 percent rating for recurrent tinnitus, 
regardless of its cause.  A note following the diagnostic 
code indicates that a separate evaluation for tinnitus may be 
combined with an evaluation under Codes 6100, 6204, or other 
diagnostic codes, except when tinnitus supports an evaluation 
under one of those diagnostic codes.  38 C.F.R. § 4.87, Code 
6260 (2003).  

The regulation was again revised in May 2003 to add, in 
pertinent part, two additional notes following the diagnostic 
code as follows:  

Note (2): Assign only a single evaluation 
for recurrent tinnitus, whether the sound 
is perceived in one ear, both ears, or in 
the head.  

Note (3): Do not evaluate objective 
tinnitus (in which the sound is audible to 
other people and has a definable cause 
that may or may not be pathologic) under 
this diagnostic code, but evaluate it as 
part of any underlying condition causing 
it.  

68 Fed. Reg. 25,822 (May 14, 2003).  


Analysis

By a rating decision of October 2002, the RO granted 
entitlement to service connection for tinnitus and assigned a 
10 percent rating under 38 C.F.R. § 4.87, Code 6260, 
effective from the date of receipt of the veteran's service 
connection claim in May 2002.  In March 2003 the veteran 
requested that separate compensable ratings be assigned for 
each ear.  The present appeal ensued.  

The veteran contends that his tinnitus is bilateral in nature 
and that a separate rating of 10 percent should therefore be 
assigned for each ear.  He argues that authority for separate 
ratings is found in 38 C.F.R. § 4.25(b), which states that 
disabilities resulting from a single disease entity are to be 
rated separately.  He maintains that although the rating 
criteria for tinnitus found in Code 6260 were revised as of 
June 2003 to specifically preclude separate ratings, the pre-
June 2003 versions of the Code were ambiguous and that the 
ambiguity should be resolved in favor of a finding that 
separate ratings for each ear were available under those 
versions.  

In analyzing the requirements of the various versions of Code 
6260 and the effect of other provisions of the law, including 
38 C.F.R. § 4.25(b), the nature of the disability known as 
tinnitus from a medical standpoint is critical.  The holding 
in VAOPGCPREC 2-03 sets forth medical conclusions as to the 
disorder that the Board is obligated to accept.  

Specifically, in VAOPGCPREC 2-03, the VA Office of the 
General Counsel observed that tinnitus is defined as " the 
perception of sound in the absence of an acoustic stimulus," 
citing The Merck Manual 665 (17th ed. 1999).  The opinion 
referenced the notice of proposed rulemaking resulting in the 
May 2003 amendment to Diagnostic Code 6260 as follows:  

True (subjective) tinnitus does not 
originate in the inner ear, although 
damage to the inner ear may be a precursor 
of subjective tinnitus.  

It is theorized that in true tinnitus the 
brain creates phantom sensations to 
replace missing inputs from the damaged 
inner ear, similar to the brain's creation 
of phantom pain in amputated limbs. . . .

True tinnitus, i.e., the perception of 
sound in the absence of an external 
stimulus, appears to arise from the brain 
rather than the ears.  

See Schedule for Rating Disabilities: Evaluation of Tinnitus, 
67 Fed. Reg. 59,033 (Sept. 19, 2002) [citing Diseases of the 
Ear, H. Ludman, and T. Wright, 6th ed., chapter 11; Phantom 
auditory perception (tinnitus): mechanisms of generation and 
perception, Neuroscience Research 8:221-2, P. Jasterboff, 
1990; and Mechanisms of Tinnitus, Allyn and Bacon, 1995, J. 
Vernon and A. Moller (Eds)].  

Based on this medical explanation, the General Counsel found 
that "the perception of noise is the disability identified in 
true tinnitus, and the source of this perceived noise is not 
in either or both ears.  The undifferentiated nature of the 
source of the noise that is tinnitus is the primary basis for 
VA's practice, as reflected in the notice of proposed 
rulemaking, of rating tinnitus as a single disease entity."  
VAOPGCPREC 2-03, p. 3.  

Therefore, as determined by the General Counsel, in view of 
the undifferentiated nature of the disorder, regardless of 
whether tinnitus was perceived as unilateral, bilateral, or 
in the head, the original and the revised versions of Code 
6260 authorized only a single 10 percent rating for tinnitus 
and precluded the assignment of separate ratings for 
bilateral tinnitus.  The Board is bound to follow this 
opinion.  See 38 U.S.C.A. § 7104(c) (West 2002).  

It must be pointed out that the evidence of record does not 
show that the veteran's bilateral tinnitus has been medically 
determined to be other than a single disability; that is, the 
medical evidence does not demonstrate that tinnitus that is 
manifested in each ear is in fact differentiated by source.  
The veteran has presented no evidence to that effect, nor has 
he suggested that there exists any such evidence.  

The veteran relies on 38 C.F.R. § 4.25 to support his 
argument that separate ratings must be assigned.  Under 38 
C.F.R. § 4.25(b) (2003), disabilities arising from a single 
disease entity (such as arthritis, multiple sclerosis, 
cerebral vascular accident, etc.) are to be rated separately.  
However, the regulation presupposes the existence of multiple 
disabilities or a disease with multiple manifestations, 
whereas tinnitus has been determined by the General Counsel 
not to be such a disability.  The ruling that tinnitus, 
either unilateral or bilateral, is to be rated as a single 
disease entity is based on a finding that tinnitus is a 
unitary disability that cannot be divided into distinct and 
diverse impairment of separate body parts.  

This conclusion is consistent with other authority pertaining 
to the assignment of multiple ratings.  The assignment of 
separate ratings is dependent on a finding that the disease 
entity is productive of distinct and separate symptoms; the 
evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is not allowed.  See 
38 C.F.R. § 4.14 (2003); Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  As the General Counsel's opinion makes clear, the 
disease entity of "tinnitus" has but one symptom--the 
perception of sound in the brain without acoustic stimulus.  
Because tinnitus does not produce separate and distinct 
symptoms, the assignment of separate ratings for the right 
and the left ear is not authorized.  

Contrary to the veteran's argument, the pre-June 2003 
versions of the regulation were not ambiguous.  To the 
contrary, the General Counsel's opinion found that the prior 
versions of Code 6260 compelled the same adjudicative result 
and that the June 2003 amendment brought about no substantive 
change of law.  Even if it were assumed arguendo that an 
ambiguity was in fact present, the General Counsel's opinion 
eliminated any such ambiguity.  

The General Counsel's opinion is binding on the Board.  As a 
matter of law the Board is not free to accept or reject 
General Counsel opinions on its own motion.  Rather, by 
statute, the Board "shall be bound in its decisions by...the 
precedent opinions of the chief legal officer of the 
Department."  38 U.S.C.A. § 7104(c) (West 2002); Splane v. 
West, 216 F.3d 1058 (Fed. Cir. 2000).  

The CAVC has held that where the law and not the evidence is 
dispositive, the claim should be denied or the appeal 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994); see also Shields v. Brown, 8 Vet. App. 
346, 351-52 (1995).  Accordingly, as the veteran is in 
receipt of the highest available rating for tinnitus, the 
appeal for separate ratings must be denied as a matter of 
law.  


ORDER

Entitlement to separate 10 percent evaluations for each ear 
pursuant to the provisions of 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2003), for the veteran's bilateral tinnitus is 
denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



